1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT LEE WILLIAMS,                             Case No.: 3:15-cv-2126-BEN
                                        Movant,                 3:11-cr-3529-BEN
12
13   v.
                                                      ORDER DENYING MOTION TO
14   UNITED STATES OF AMERICA,
                                                      RECONSIDER ORDER
15                                  Respondent.       DENYING § 2255 MOTION
16
17                                      INTRODUCTION
18         Movant seeks reconsideration of the Order denying his motion to vacate, set aside,
19   or correct a sentence under 28 U.S.C. § 2255. The motion is denied.
20                                        DISCUSSION
21         Movant was tried by a jury and found guilty of violating 18 U.S.C. § 2252(a)(2)
22   (receipt of images of minors engaged in sexually explicit conduct) and 2252(a)(4)(B)
23   (possession of matters containing images of sexually explicit conduct) and sentenced to
24   240 months in prison. The judgment was affirmed on appeal.
25         Movant then moved for § 2255 relief contending that: (1) his appellate attorney
26   provided ineffective assistance; (2) judicial deception required a Franks hearing; and (3)
27   a search warrant was procured in violation of due process. This Court considered each of
28                                                1
                                                                                  3:15-cv-2126-BEN
                                                                                  3:11-cr-3529-BEN
1    the three claims and after reviewing the record concluded that no evidentiary hearing was
2    necessary and denied relief. This Court decided that: (1) appellate counsel provided
3    excellent assistance; (2) the search warrant was based upon a truthful and accurate
4    affidavit that did not merit a Franks hearing; and (3) Fourth Amendment violations are
5    not generally cognizable in a collateral attack, citing Davis v. U.S., 564 U.S. 229 (2011)
6    and Stone v. Powell, 428 U.S. 465, 494 (1976). Ten days later Movant filed an appeal.
7    Twenty-four days later, while the appeal was pending, Movant filed the motion for
8    reconsideration.
9          Because Movant filed his motion for reconsideration within twenty-eight days of
10   entry of judgment in favor of the United States, the Court construes it as a motion to alter
11   or amend the judgment under Rule 59(e). See Rishor v. Ferguson, 822 F.3d 482, 489–90
12   (9th Cir. 2016); Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892,
13   898–99 (9th Cir. 2001).
14         Altering or amending a judgment under Rule 59(e) “is an ‘extraordinary remedy’
15   usually available only when: (1) the court committed manifest errors of law or fact; (2)
16   the court is presented with newly discovered or previously unavailable evidence; (3) the
17   decision was manifestly unjust; or (4) there is an intervening change in the controlling
18   law.” Rishor, 822 F.3d at 491–92 (quoting Allstate Ins. Co. v. Herron, 634 F.3d 1101,
19   1111 (9th Cir. 2011)); accord McDowell v. Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir.
20   1999) (en banc). However, when a Rule 59(e) motion is filed in habeas proceedings, the
21   remedy is both extraordinary and extraordinarily narrow. This is because of the bar on
22   second and successive petitions. Second or successive petitions must be dismissed unless
23   the petitioner first obtains permission from a court of appeals. 28 U.S.C. § 2255(h).
24   Consequently, if the reconsideration motion raises newly-discovered evidence or relies
25   on an intervening change in controlling law, it is an end run around § 2255(h) and the
26   motion must be dismissed. “A district court presented with a motion for reconsideration
27   in a habeas case must first determine whether the motion should be construed as a second
28                                                2
                                                                                   3:15-cv-2126-BEN
                                                                                   3:11-cr-3529-BEN
1    or successive habeas petition: that is whether it seeks to raise an argument or ground for
2    relief that was not raised in the initial habeas petition. If so, the district court should
3    dismiss the motion without prejudice to allow the applicant to move in the Court of
4    Appeals for an order authorizing the district court to consider the second habeas
5    application.   Rishor, 822 F.3d at 492; see also e.g., Tran v. United States, 2017 WL
6    4240887, at *3-4 (D. Hawaii Sept. 25, 2017).
7          While the basis for the reconsideration motion in this case is not entirely clear,
8    Movant is not asserting the presence of a newly-discovered alibi witness or other newly-
9    discovered evidence or a change in the controlling law. Such claims would require
10   dismissal unless Movant first obtains permission from the Court of Appeals. Instead, it
11   seems that Movant is asserting this Court “misunderstood material facts” and
12   “overlooked actual claims” of ineffective assistance of counsel. If this assessment is
13   correct, the limited merits of Movant’s Rule 59(e) assertions need not be dismissed. Id.
14   On the merits, the motion fails. Movant argues that the Court overlooked his claim that
15   his appellate counsel should have argued “judicial deception for search warrant requires
16   suppression” and that the court misunderstood the factual milieu out of which the search
17   warrant was sought and obtained. But this Court did not overlook his claim or
18   misunderstand his asserted facts.
19         Though his appellate counsel could have raised a suppression issue, this Court
20   found that his counsel did not render ineffective assistance, but excellent assistance. Part
21   of that assistance was using professional judgment to select only the strongest claims to
22   raise on appeal and raise them well. That was done. Faced with the jury’s verdict of
23   guilt, his attorney lavished 98 pages on the strongest issues in his opening brief and 67
24   additional pages in his reply brief. He did as well as could be done.
25         As to the other assertion in his reconsideration motion about the factual milieu
26   surrounding the search warrant, none of those facts matter at this stage. Since Stone v.
27   Powell, 428 U.S. 465, 494 (1976), it has been clear that habeas relief may not normally
28                                                   3
                                                                                       3:15-cv-2126-BEN
                                                                                       3:11-cr-3529-BEN
1    be granted on the basis of admission of trial evidence from an unconstitutional search or
2    seizure. Re-hashing the search warrant facts cannot cure this impotent claim.
3                                        CONCLUSION
4          The motion is denied. The Court declines to issue a certificate of appealability.
5          IT IS SO ORDERED.
6    Dated: May 31, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               4
                                                                                  3:15-cv-2126-BEN
                                                                                  3:11-cr-3529-BEN
